     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 1 of 22




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                      Case No. 4:20-cv-00148-AW-CAS

HANOVER INSURANCE COMPANY

       Plaintiff,

       v.

FLORIDA COALITION AGAINST
DOMESTIC VIOLENCE, INC., a Florida not-
for-profit corporation; FLORIDA COALITION
AGAINST DOMESTIC VIOLENCE
FOUNDATION, INC., a Florida not-for-profit
corporation; TIFFANY CARR; SANDRA
BARNETT; PATRICIA DUARTE; MELODY
KEETH; LAUREL LYNCH; ANGELA DIAZ-
VIDAILLET; SHANDRA RIFFEY; DONNA
FAGAN; THERESA BEACHY; SHERYL
SCHWAB; LORNA TAYLOR; and PENNY
MORRILL,

     Defendants.
______________________________________/

TIFFANY CARR’S MOTION TO DISMISS THE COMPLAINT OR STAY
THE CASE UNTIL RESOLUTION OF THE UNDERLYING LITIGATION
      Defendant Tiffany Carr, by and through undersigned counsel, files this

Motion to Dismiss the Complaint (ECF No. 1) filed by Plaintiff Hanover Insurance

Company (“Hanover”) pursuant to the Wilton-Brillhart Abstention Doctrine or

alternatively, to Stay the Case Until Resolution of the Underlying Litigation, and

states the following in support:



                                        1
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 2 of 22




                                 INTRODUCTION

      Rushing to federal court 16 days after litigation began in state court, Hanover

seeks through this suit to short-circuit the state-court’s determination of various

dispositive issues, disrupting two separate litigations initiated by two executive

branch agencies of the State of Florida as well as the later filed state court coverage

dispute, which has all the pertinent parties before it. The maneuver is a textbook

example for application of the Wilton-Brillhart abstention doctrine satisfying all of

the relevant factors in Supreme Court and Eleventh Circuit precedent counseling

dismissal or stay in such circumstances.

                           FACTUAL BACKGROUND

      Hanover issued policy number LHJ-H138435-00 (“Policy” ECF No. 1-2 at 1),

with a “Policy Period” from December 19, 2019 to December 19, 2020 (id.),

covering up to $3 million dollars per occurrence (id. at 20). The policy applies to a

“Claim” first made within the policy period. (Id. at 21). Claim is defined as follows:

      1. Written demand received by an Insured for monetary or non-
      monetary relief including injunctive relief;
      2. Civil proceeding commenced by the service of a complaint or similar
      pleading;
      3. Criminal proceeding commenced by the filing of charges;
      4. Formal administrative or regulatory proceeding commenced by the
      filing of charges, formal investigative order or similar document;
      5. Arbitration or mediation proceeding commenced by the receipt of a
      demand for arbitration or mediation or similar document; or
      6. Official request for Extradition; against an Insured Individual for a
      Wrongful Act, including any appeal therefrom;

                                           2
      Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 3 of 22




      7. Service of a subpoena on an Insured Individual identified by name
      pursuant to a civil, criminal, administrative or regulatory investigation,
      including when such Insured Individual is served with a target letter or
      similar document; or
      8. Written request first received by an Insured to toll or waive a statute
      of limitations relating to a potential Claim described in A.1. through
      A.7. above;

(Id. at 21-22).

      On March 4, 2020, the Florida Department of Children and Families (“DCF”)

and the Florida Office of Attorney General (the “AG”) brought separate and

simultaneous suits against Tiffany Carr and the Florida Coalition Against Domestic

Violence (“Coalition”) (among other defendants) (collectively referred to herein as

the “Underlying Litigation”). (ECF Nos. 1-3 at 1, 1-12 at 1). The Underlying

Litigation, filed within hours of each other, basically seek the same relief—a claw

back of some unspecified portion of Ms. Carr’s compensation, which allegedly was

paid with funds DCF gave to the Coalition. (ECF No. 1-3 at ¶¶ 78-79, ECF No. 1-

12 at ¶¶ 82, 92, 100.)

      More specifically, the DCF Complaint asserts three causes of action against

the Coalition for breach of contract, breach of implied duty of good faith and fair

dealing, and breach of fiduciary duty, (ECF No. 1-3 at Counts, I, II, and III) and four

causes of action against Ms. Carr for fraudulent concealment, fraudulent

misrepresentation, negligent misrepresentation, and conspiracy (id. at Counts IV, V,




                                          3
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 4 of 22




VI, and VII). The AG Complaint alleges three substantive counts1 for breach of

fiduciary duty, unjust enrichment, and constructive trust against Ms. Carr. (ECF No.

1-12 at Counts III, IV, and V).

      Both Complaints in the Underlying Litigation allege that DCF was obligated

by statute to contract with the Coalition as a pass-through agency to distribute funds

to Florida’s 42 certified domestic violence shelters. (ECF No. 1-3 at ¶ 20; ECF No.

1-12 at ¶ 14 (citing §§ 39.902(1), 39.903(7), 39.035, 39.904, 39.905, Fla. Stat.

(2019))). The AG Complaint provides details on the executive compensation

process at the Coalition, according to the bylaws (attached to the AG Complaint, but

not to Hanover’s Complaint). Ms. Carr’s2 compensation, including paid time off,

was set forth in valid employment agreements written in plain English and was, at

all times, voted on and approved by the Board. ECF No. 1-12 at ¶¶ 20, 41. The AG

Complaint further alleges that the Coalition’s “Board acted incompetently” because

“[d]espite the clarity of [the Coalition]’s compensation memoranda,” Board




1
 The AG Complaint’s first two counts were for the appointment of a receiver, Count
I as to the Coalition and Count II as to the Florida Coalition Against Domestic
Violence Foundation (the “Foundation”). Mark Healy has been appointed as a
receiver for both the Coalition and Foundation.
2
 Ms. Carr served as the Coalition’s President and Chief Executive Officer until
November 2019. (ECF No. 1-12 at ¶ 6.)


                                          4
      Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 5 of 22




members were “shocked by the amount of PTO awarded to Ms. Carr.” ECF No. 1-

12 at ¶ 42.

      Hanover brought this action 16 days after the Underlying Litigation

Commenced (ECF Nos. 1-3 at 1, 1-12 at 1), even before responses in either of the

cases were due (see, e.g., Fla. R. Civ. P. 1.140(a) (“answer within 20 days after

service”)), and cites eight exclusions from the policy, related communications, and

Florida law that it claims bars coverage and the alleviates it from its duty to defend.

      Specifically, Hanover requests determinations on the applicability of six

Policy exclusions and two common law doctrines (Uninsurable and Known Loss).

Three of the exclusions (Prior Litigation/Demand, Policy Application, and Policy

Claim), together with Known Loss, center on the factual dispute over whether DCF’s

consulting engagement with the Coalition was actually an “investigation” as

described in the DCF Complaint (e.g., ¶ 24) and Hanover’s Complaint (e.g. ¶¶ 3-4).

These factual issues contend with various communications between DCF and the

Coalition, many of which are attached to Hanover’s Complaint, wherein DCF

indicated it “will conduct a consulting engagement related to administrative costs

and executive compensation of the” Coalition. (ECF No. 1-6 at 1)

      Hanover also seeks a determination of the applicability of the Policy’s Fraud

Exclusion and the Profit Exclusion.       Both of these exclusions, however, are

specifically exempted from the duty to defend:


                                          5
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 6 of 22




      However, this exclusion shall not apply to Defense Expenses unless
      and until a final, non-appealable judgment or adjudication in any
      underlying proceeding or action establishes that an Insured committed
      such an act or omission, violation of statute or regulation or gained such
      profit, remuneration or advantage to which the Insured was not legally
      entitled.

(ECF No. 1-2 at 25 (emphasis added)).

      Finally, Hanover seeks a determination that the Contract Exclusion applies

because one of the three counts against the Coalition in the DCF Complaint is “based

upon, arising out of or in any way related to liability on account of, any oral or

written contract or agreement.” (¶ 119).

      On June 3, 2020, the Coalition filed suit against Hanover, Travelers Casualty

and Surety Company of America (“Travelers”), Tiffany Carr, Sandra Barnett,

Patricia Duarte, Melody Keeth, Laurel Lynch, Angela Diaz-Vidaillet, Shandra

Riffey, Donna Fagan, Theresa Beachy, Sheryl Schwab, Lorna Taylor, Penny Morrill,

the Foundation, the AG, and DCF (“State Coverage Suit” attached as Exhibit A).

The State Coverage Suit seeks declaratory relief pursuant to section 86.011, Florida

Statutes, regarding Hanover and Travelers’ duty to cover the claims related to the

underlying lawsuits noting that the two insurance companies take inconsistent

positions “TRAVELERS contends there is no “Claim” during the policy period, but

HANOVER contends all of the events giving rise to a “Claim” preceded its policy

period.” Exh. A at ¶ 37; id. at ¶¶ 29–40, 51–62. The State Coverage Suit also seeks

relief against Hanover and Travelers for breach of contract. Id. at ¶¶ 41–50, 63–71.


                                           6
      Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 7 of 22




      The State Coverage Suit remains pending Judge Carroll, of the Second

Judicial Circuit of the State of Florida, the same judge presiding over the DCF

Complaint.

                                LEGAL STANDARD

      The Supreme Court has cautioned District Courts to abstain from exercising

jurisdiction in certain declaratory actions. Wilton v. Seven Falls Co., 515 U.S. 277,

281-82 (1995) (the Declaratory Judgment Act is an “enabling Act, which confers a

discretion on the courts rather than an absolute right upon the litigant.”); Brillhart v.

Excess Ins. Co. of Am., 316 U.S. 491, 495 (1942) (District Court “should ascertain

whether the questions in controversy . . . can better be settled in the proceeding

pending in the state court”).

      The Eleventh Circuit has supplied several non-exclusive factors for district

courts to consider when applying the Wilton-Brillhart Abstention Doctrine.

Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328, 1332 (11th Cir. 2005) (in

the declaratory-judgment context, “the normal principle that federal courts should

adjudicate claims within their jurisdiction yields to considerations of practicality and

wise judgment”).

      The Court may take judicial notice of public records at the dismissal stage.

See Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1280 (11th Cir. 1999). The Court

may also consider the facts contained in the complaint as well as attached exhibits


                                           7
      Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 8 of 22




and documents referred to in the complaint that are central to the claim. See

Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); Maxcess, Inc.

v. Lucent Techs., Inc., 433 F.3d 1337, 1340 (11th Cir. 2005).

                                    ARGUMENT

      Federal courts are under no duty to make a declaration of rights. “In fact, in

cases such as this, the Supreme Court has expressed that ‘it would be uneconomical

as well as vexatious for a federal court to proceed in a declaratory judgment suit

where another suit is pending in a state court presenting the same issues, not

governed by federal law, between the same parties.’ ” Ameritas, 411 F.3d at 1330

(quoting Brillhart, 316 U.S. at 495).

      The Supreme Court’s admonishment came in the midst of a federal-forum

coverage dispute with a pending state law claim, and the Court identified several

factors for the District Court to consider in whether to proceed with the declaratory

judgment action: 1) the scope of the pending state action and the nature of defenses

there; 2) whether the claims of all parties in interest can satisfactorily be adjudicated

in state court; 3) whether necessary parties have been joined; and 4) whether such

parties are amenable to process in that proceeding. Brillhart, 316 U.S. at 495.

      The Eleventh Circuit has provided nine factors as guideposts to determining

whether this Court should exercise its discretion to entertain a declaratory judgment

action:


                                           8
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 9 of 22




      (1) the strength of the state’s interest in having the issues raised in the
      federal declaratory action decided in the state courts;
      (2) whether the judgment in the federal declaratory action would settle
      the controversy;
      (3) whether the federal declaratory action would serve a useful purpose
      in clarifying the legal relations at issue;
      (4) whether the declaratory remedy is being used merely for the purpose
      of “procedural fencing”—that is, to provide an arena for a race for res
      judicata or to achieve a federal hearing in a case not otherwise
      removable;
      (5) whether the use of a declaratory action would increase the friction
      between our federal and state courts and improperly encroach on state
      jurisdiction;
      (6) whether there is an alternative remedy that is better or more
      effective;
      (7) whether the underlying factual issues are important to an informed
      resolution of the case;
      (8) whether the state trial court is in a better position to evaluate those
      factual issues than is the federal court; and
      (9) whether there is a close nexus between the underlying factual and
      legal issues and state law and/or public policy, or whether federal
      common or statutory law dictates a resolution of the declaratory
      judgment action.

Ameritas, 411 F.3d at 1331.

      There is no requirement that the parties be identical between the federal and

state cases. Falls Lake Nat’l Ins. Co. v. Am. Shuttle, Inc., No. 17-24421, 2018 WL

8244524, at *3 (S.D. Fla. Aug. 13, 2018) (“All of the Defendants in the federal action

are named parties in the Underlying Action. Second, the issues are sufficiently

similar. The relationships between the various entities and their respective liability

are at issue in the Underlying Action such that the state court’s determination may

impact the interpretation of the Parties’ respective rights under the Policy. Because



                                          9
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 10 of 22




the Parties and issues are sufficiently similar, the Court considers the Ameritas

factors in determining whether to declare the rights of the parties.”); see also Rhein

v. Kevelson, No. 14-61830, 2014 WL 6694744, at *4 (S.D. Fla. Nov. 26, 2014)

(“there is no requirement in Ameritas that the state and federal actions involve the

exact same parties.”); Geico Gen. Ins. Co. v. Hampel, No. 11-61620, 2011 WL

13217490, at *1 (S.D. Fla. Nov. 1, 2011) (dismissing under abstention doctrine due

to forum shopping on part of federal plaintiff in declaratory action against an

otherwise non-removable state-court case and finding all nine Ameritas factors met).

See also Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 812 (6th

Cir. 2004) (“We have repeatedly held in insurance coverage diversity cases that

declaratory judgment actions seeking an advance opinion on indemnity issues are

seldom helpful in resolving an ongoing action in another court and such actions . . .

should normally be filed, if at all, in the court that has jurisdiction over the litigation

which gives rise to the indemnity problem.”) (citations omitted).

       Moreover, the filing order of the relative state and federal actions does not

matter. Geico Gen. Ins. Co. v. Kastenolz, 649 F. App’x 647, 650 (11th Cir. 2016)

(“the Ameritas factors presuppose the existence of a prior filed federal declaratory

action”); see also Ven-Fuel, Inc. v. Dep’t of the Treasury, 673 F.2d 1194, 1195 (11th

Cir. 1982) (“In its discretion, a district court may decline to entertain a declaratory

judgment action . . . [when it] was filed in apparent anticipation of the other pending


                                            10
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 11 of 22




proceeding.”); Mt. Hawley Ins. Co. v. Sarasota Residences, LLC, 714 F. Supp. 2d

1176, 1181 (M.D. Fla. 2010) (“Given that this Court must balance similar principles,

along with questions of federalism, in determining whether to retain jurisdiction in

a declaratory judgment action, it does not follow that the first-filed rule would

control in this instance.”)

       Finally, “the Court has no obligation to consider each and every factor on the

list . . . .” Bright House Networks, LLC v. Pinellas Cnty., No. 14-1237, 2014 WL

4794786, at *8 (M.D. Fla. Sept. 25, 2014); see also Great Lakes Reinsurance (UK)

PLC, TLU Ltd., 298 F. App’x 813, 815 (11th Cir. 2008) (“We . . . have upheld a

district court’s refusal to assert jurisdiction where the district court had considered

only two of the factors . . . .”).

          A. Ameritas Factors Counsel in Favor of Dismissal

                  1. The Strength of the State’s Interest.

       This factor weighs completely in favor of dismissal, and a more lopsided case

in the strength of the state’s interest is difficult to imagine. The Underlying

Litigation was brought by two separate executive agencies by the State of Florida—

headed by two different state-wide elected offices.

       Florida’s lawsuits in the Underlying Litigation follow months of investigation

by the Florida House of Representatives, which was chronicled in statewide media

outlets with near daily updates. See, e.g., Public Integrity & Ethics Committee,


                                           11
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 12 of 22




https://www.myfloridahouse.gov/Sections/Committees/committeesdetail.aspx?Co

mmitteeId=2999.

       Shortly after the Underlying Litigation began, a receiver was appointed,

responsible for monthly reports to Judge Flury of the Second Judicial Circuit of the

State of Florida and implicating the constant oversight of these issues by Florida’s

judicial branch. Therefore, all three branches of Florida’s government are invested

in this politically sensitive and important case.

       And of course, as is true in every coverage case, the actual coverage issues

themselves are state-law issues, with no particular federal interest. Those issues are

better suited to determination in the State Coverage Suit, which Hanover clearly

anticipated when it filed this case, and has all the appropriate parties in front of it for

full adjudication of the relevant issues. Thus, the state court’s interest in keeping the

resolution of the issues in the state court is extraordinarily strong in this case with

no counterweight in federal interest.

                 2. Whether the Federal Action Would Settle the Controversy.

       That this action will not fully settle the controversy is evident. See, e.g.,

Bituminous Cas. Corp., 373 F.3d at 814 (“A declaratory judgment would not resolve

the insurance coverage controversy here. On the contrary, as we have seen, the

judgment in federal court declaring that Shields was an employee was contrary to

two state court findings that Shields was not an employee, complicating the


                                            12
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 13 of 22




underlying issues of liability. . . . Therefore, this factor weighs against exercising

jurisdiction.”); United Rentals, Inc. v. Auto-Owners Ins. Co., No. 07-267, 2007 WL

2695822, at *2 (M.D. Fla. Sept. 10, 2007) (“Finally, no resolution of the insurance

coverage issue in this action settles the entire controversy in the Helmer action, but

a resolution of the liability issue in the Helmer action renders this action

superfluous.”).

      In this case, the exclusions Hanover attempts to apply are all based on two

factual questions: (1) the nature of the consulting agreement with DCF and whether

it was an investigation or normal communications between contractual

counterparties, and (2) whether Ms. Carr (and/or others) were legally entitled to the

compensation they received, and if not, what legal theory that compensation could

be clawed back by the State of Florida or the Coalition. Hanover would be obligated

to indemnify under certain factual determinations and not under others, thus

dismissal is proper. Great Lakes Reinsurance, 298 F. App’x at 816-17 (“it is clear

that factual issues, including whether the Insureds made material omissions in their

application, and whether the type of damage the Insureds’ vessel sustained would be

covered by the policy, would be important to the resolution of the federal case”).

      Even Hanover’s request for a determination as to the duty to defend is

premature as this case was filed before responsive pleadings were due in the

Underlying Litigation, motions to dismiss are pending in the state courts, and those


                                         13
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 14 of 22




complaints are likely to be amended as the litigation continues. A determination of

the duty to defend is likely to be affected by the amended complaints. Thus, a

premature determination of the duty to defend here in favor of Hanover, would likely

be undone through the amendment of the complaints in the state courts.

      Further, as is apparent from the State Coverage Suit, Hanover’s Complaint

leaves issues unresolved, such as the scope of Travelers’ responsibility for coverage

for the same transactions and occurrences and whether either insurance company

breached their contractual duties. Thus, this suit should be dismissed and the state

court litigation should be allowed to run its course.

                3. Whether the Federal Action Would Serve a Useful Purpose.

      Although a declaratory judgment may clarify the legal relationship between

Hanover and the insureds, it would not clarify anything between the insureds and the

opposing parties in the state court litigation. See, e.g., Bituminous Cas. Corp., 373

F.3d at 814. Thus, assuming Hanover prevails in this action and has no duty to

defend or indemnify in the state court actions, and then the state courts make a

contrary factual determination that implicates indemnification from Hanover, that

would simply reignite the dispute between Hanover and the insureds at a later time.

This possibility segues into the next factor as it reveals a possible motivation for

Hanover’s rush to this Court after the state court actions were filed. Moreover, as

noted above, there remains more issues to be resolved in the State Coverage Suit.


                                          14
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 15 of 22




                4. Procedural Fencing.

      Hanover’s maneuver of filing this declaratory action only 16 days after the

Underlying Litigation was filed and before the easily anticipated State Coverage Suit

screams of procedural fencing. Great Am. Ins. Co. v. Houston Gen. Ins. Co., 735 F.

Supp. 581, 585 (S.D.N.Y. 1990) (“The mere fact that Great American managed to

get to a courthouse before Houston General and to obtain a stay of further litigation

is not a reason for this Court to entertain its declaratory judgment action.”). Indeed,

the intent of the declaratory judgment action is not to provide an alternative forum,

but to provide a means to obtain judicial intervention without forcing the declaratory

judgment plaintiff to be subject to the “whim of its opponent in deciding when to

resolve the legal dispute between them.” Id.; see also Sunrise Senior Living, Inc. v.

APB, Inc., No. 06-80674, 2006 WL 2852853, at *3 (S.D. Fla. Oct. 3, 2006) (suit

dismissed where filed “strictly for purposes of ‘procedural fencing,’ Ameritas factor

four tips strongly and conclusively in favor of dismissal.”); Clark Const. Group, LLC

v. Travelers Excess & Surplus Lines Co., 470 F. Supp. 2d 1350, 1353 (M.D. Fla.

2006) (“Courts have repeatedly discouraged such forum-racing.”).

      Hanover’s race to federal court is a shameless forum grab, and such tactics

should be discouraged through dismissal of this case.




                                          15
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 16 of 22




                 5. Friction Between Federal and State Courts.

      The analysis under this prong implicates the analysis under the first Ameritas

prong. A federal declaratory action would clearly encroach on state jurisdiction to

hear and decide the factual issues brought by two executive agencies of the State of

Florida in its two separate actions against the Coalition and Carr and thus increase

the friction between state and federal courts. Again, all three branches of Florida’s

government have involved themselves in the issues presented by this case. Further,

the federal declaratory action is likely to encroach on the factual determinations

necessary in the Underlying Litigation and certainly it will upend aspects of the State

Coverage Suit.

                 6. Alternative Remedy.

      Hanover has a fully available alternative remedy: wait for the Underlying

Litigation to resolve and then use the state court’s findings to determine the coverage

issues presented State Court Litigation. Bituminous Cas. Corp., 373 F.3d at 816 (“In

addition, a superior alternative remedy exists in the form of an indemnity action filed

at the conclusion of the underlying state action.”). Indeed, waiting is required for

the indemnity claim. Atl. Cas. Ins. Co. v. GMC Concrete Co., Inc., No. 07-0563,

2007 WL 4335499, at *2 (S.D. Ala. 2007) (“[A]n insurers duty to indemnify is not

ripe for adjudication in a declaratory judgment action until the insured is in fact held

liable in the underlying suit.”) (citations omitted); see also Southern Coatings, Inc.


                                          16
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 17 of 22




v. Century Sur. Co., No. 07-80558, 2008 WL 954178, at *4 (S.D. Fla. 2008); Penn

Millers Ins. Co. v. AG-Mart Produce, Inc., No. 051852, 2006 WL 2864402, at *1

(M.D. Fla. 2006); Northland Cas. Co. v. HBE Corp., 160 F. Supp. 2d 1348, 1360

(M.D. Fla. 2001).

       In addition, as noted above, the duty to defend issues presented in Hanover’s

complaint are likewise premature as the litigation in the state courts is just getting

started. Moreover, Hanover could simply proceed in the State Coverage Suit (and

for that matter simply have waited the less than three months for the State Coverage

Suit to be filed).

                 7. The Necessity of the Underlying Factual Issues.

       All of Hanover’s declaratory counts are premised on the various exclusions

cited in the Complaint that in turn, implicate the factual determinations keyed up in

the Underlying Litigation. For example, Hanover cites the Prior Litigation/Demand,

Policy Application, Policy Claim, and Known Loss exclusions seeking a

determination from this Court that DCF’s consulting engagement was actually an

investigation that should have been disclosed to Hanover. However, the State Court

has to contend with these same issues in order to determine whether the Coalition

was in breach of its contract or fiduciary duties (e.g., ¶¶ 48, 63-67), and what duty

Ms. Carr and others owed individually to disclose certain salary information to DCF

as DCF alleges in its Complaint (¶¶ 71-79, 88-92)


                                         17
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 18 of 22




      Thus, Hanover’s Complaint implicates the issues in contention in the

Underlying Litigation pending in state-court, and a dismissal or stay would be

appropriate to allow the state court adjudication to run its course without risk of

interference from Hanover’s declaratory action. Great Am. Ins. Co. v. Lorch, No.

12-03479, 2013 WL 12062839, at *6 (N.D. Ga. May 2, 2013) (“Both this Court and

the state action have the same factual question before it: whether [state-court

defendant] was acting within the scope of his employment.”).

      Further, Hanover’s Complaint is fully captured by the State Coverage Suit,

which is now pending before the same Judge who has the DCF Complaint. See, e.g.,

Mt. Hawley Ins., 714 F. Supp. 2d at 1181 (“Finally, there is less chance for

inconsistent verdicts if the same judge hears all cases pending in state court. In short,

this Court abstains from declaratory judgment action because the state court can

more efficiently settle this controversy.”). Thus, any factual issues that arise are

much more readily resolved in state court where all the parties and issues are present

and subject to jurisdiction of those courts.

                 8. Suitability of the State Trial Court.

      The state court is clearly in a better position to evaluate factual issues than this

Court because the counterparty to the contracts, DCF, and one of the funding

agencies to the Coalition, the AG, are the plaintiffs in the Underlying Litigation.

Further, a receiver is appointed in the AG case, who submits monthly reports to the


                                           18
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 19 of 22




Second Judicial Circuit. Moreover, the State Coverage Suit, unlike Hanover’s

Complaint, comprehensively brings all the parties and all of the issues into the same

court house. Thus, the state court is far better suited to resolve the issues presented

in Hanover’s Complaint.

                 9. A Close Nexus Between the Issues and State Law and Policy.

      In the normal insurance declaratory action, there is “no special call on the

federal forum” as the policy issues are all state law and no federal law is implicated.

See, e.g., Certain Interested Underwriters at Lloyd’s London v. Jindani, No. 09-

1414, 2009 WL 5171755, at *2 (M.D. Fla. Dec. 23, 2009) (“ ‘[t]he desire of

insurance companies . . . to receive declarations in federal court on matters of purely

state law has no special call on the federal forum’ ”) (quoting State Auto Ins. Cos. v.

Summy, 234 F.3d 131, 136 (3d Cir. 2000)); see also Falls Lake Nat'l Ins. Co., 2018

WL 8244524, at *4 (“Finally, there is a close nexus between the underlying factual

and legal issues and state law (factor 9)—the Policy is governed by Florida law and

the only basis for jurisdiction in this Court is diversity.”).

      However, this case is an extraordinary example of the desire of the State of

Florida to have its interests heard in the forum of its choice. Florida’s executive

branch has filed two separate lawsuits, on the same day, following months of press

and a public investigation by the Florida House of Representatives Public Integrity

& Ethics Commission. Further the state court has already appointed a receiver in


                                           19
        Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 20 of 22




the Underlying Litigation. Moreover, this case involves unsettled questions of state

law with recent legislative action affecting the parties’ legal status in the Underlying

Litigation (Ch. 2020-6, Laws of Fla.), and prior to that an unusual and unlitigated

feature of Florida law designating the Coalition as the sole source contractual

counterparty to DCF (ECF No. ¶ 63 (“As a result of being a single source provider,

mandated by Florida law, [the Coalition] owed DCF a fiduciary duty.”)) with

specific provisos in the general appropriations act also designating the Coalition as

the recipient of funds appropriated to DCF. See, e.g., Ch. 2018-9, Laws of Fla. at

77. Thus, the duties alleged in the Underlying Litigation are complicated issues of

Florida law that are best left to the state forum to decide in the first instance.

         Therefore, while the federal interests in the coverage issues is always low in

a declaratory action of this sort, the state interests in this particular case are high and

counsel in favor of dismissal or staying the case until the coverage issues become

ripe.

                                    CONCLUSION

         For the foregoing reasons, Hanover’s Complaint should be dismissed in favor

of the state forum, or alternatively, this Court should stay this case until the state

courts have decided the underlying factual issues.




                                            20
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 21 of 22




Respectfully submitted this 8th day of June, 2020,

                                             By: /s/ Joshua M. Hawkes
                                                    James A. McKee
                                                    Florida Bar No. 638218
                                                    jmckee@foley.com
                                                    Joshua M. Hawkes
                                                    Florida Bar No. 112539
                                                    jhawkes@foley.com
                                                    FOLEY & LARDNER LLP
                                                    106 East College Avenue
                                                    Tallahassee, FL 32301-7732
                                                    Telephone: (850) 222-6100
                                                    Facsimile: (850) 561-6475




                                        21
     Case 4:20-cv-00148-RH-MAF Document 19 Filed 06/08/20 Page 22 of 22




                             CERTIFICATE OF SERVICE

      I hereby certify that, on June 8, 2020, a true and correct copy of the foregoing

was filed with the Northern District of Florida via cm/ecf system and served on the

below service list via e-mail.

                                                     /s/ Joshua M. Hawkes
                                                           Joshua M. Hawkes

                                 SERVICE LIST

Sean M. McDonough
sean.mcdonough@wilsonelser.com
Wilson Elser Moskowitz Edelman & Dicker LLP
111 North Orange Avenue Suite 1200
Orlando, Florida 32801
407-203-7599 - Phone
407-648-1376 - Facsimile

Attorneys for Plaintiff, Hanover Insurance Company




                                         22
